MAGILL, Circuit Judge,
dissenting.
I respectfully dissent.
First, the majority’s resolution of this appeal turns on an issue that Singleton never raised: whether the reasons given for his discharge were so arbitrary and irrational as to infringe upon his liberty interest in “engaging] in any of the common occupations of life_” Ante at 987. “The first step in substantive due process analysis is to identify the constitutional right at stake.” Kaluczky v. City of White Plains, 57 F.3d 202, 211 (2d Cir.1995). In this case, the only constitutional rights identified by Singleton throughout the course of these proceedings are the rights of intimate association and marriage. See, e.g., Appellant’s Br. at 12 (“Plaintiffs’ [sic] claim ... rests on the right of intimate family association and the fundamental right of privacy in matters of marriage and marital life which are part of a basic right of privacy and an intrinsic element of personal liberty protected by the Due Process Clause of the Fourteenth Amendment.”); id. at v (“[t]he action below was brought ... to redress the ... invasion of his fundamental liberty interest in marriage and family association”). Singleton has never suggested that his discharge violated some more general liberty interest relating to employment. Because “[o]ur review is limited to issues specifically raised and argued in the [appellant’s] brief,” White v. Moulder, 30 F.3d 80, 82 (8th Cir.1994), we should limit ourselves to addressing only those particularized rights upon which he has chosen to pursue his ease.
Second, the majority’s resolution of this appeal does not square with the clear precedent of this court: “to the extent our cases recognize a constitutional right to substantive due process, that right is no greater than the right to procedural due process.” Weimer v. Amen, 870 F.2d 1400, 1405-06 (8th Cir.1989) (citing Buhr v. Buffalo Pub. School Dist. No. 38, 509 F.2d 1196, 1202 (8th Cir.1974)); see also Weathers v. West Yuma County School Dist. R-J-1, 530 F.2d 1335, 1340-42 (10th Cir.1976) (following Buhr, recognizing it specifically held that “a constitutional right to substantive due process ... is no greater than the right to procedural due process” (quotations omitted)). The majority concedes that Singleton has identified no property right, see ante at 987, and no liberty interest to support a procedural due process claim. See id. at 989. Under Buhr, Singleton’s substantive due process claim thus must be dismissed. The majority suggests that the Buhr court “acknowledged that within this Circuit ‘substantive due process claims have spawned two distinct views,’” and that it merely “selected the line of cases holding that there is no right against arbitrary discharge.” Id. (citations omitted). Contrary to the majority’s assertion, the Buhr court specifically explained that rather than selecting one line of cases in favor of the other, its opinion “reconciled” the various lines of cases. See Buhr, 509 F.2d at 1202. Accordingly, Buhr is the law of this Circuit with respect to Singleton’s substantive due process claim.
Third, the substantive due process claim as articulated by the majority leads to a dubious result: at-will employment will now be unconstitutional in the public sector in the Eighth Circuit. The majority uses the concept of substantive due process to preclude a public employer from discharging an at-will employee for an arbitrary or irrational reason. However, the Supreme Court has consistently held that a public employer may discharge an at-will employee for no reason, or even a bad reason, without running afoul of the Due Process Clause. See Codd .v. Velger, 429 U.S. 624, 628, 97 S.Ct. 882, 51 L.Ed.2d 92 (1977) (“[s]ince the District Court found that (the plaintiff) had no Fourteenth Amendment property interest in continued employment, the adequacy or even the existence of reasons for failing to rehire him presents no federal constitutional question” (footnote omitted)); Bishop v. Wood, 426 U.S. 341, 348-50, 96 S.Ct. 2074, 48 L.Ed.2d 684 (1976) (if employer’s reason for discharging employee were false, employee still could not state due process claim).
The majority opinion broadens Singleton’s liberty interest in “engaging] in any of the common occupations of life,” ante at 987 *991(quotations omitted), to hold that he has a liberty interest in continuing employment as a police officer with the City of Advance absent some nonarbitrary and rational reason to discharge him. This cannot be squared with either the concept of at-will employment or with existing precedent. Indeed, by crafting a right to be free from arbitrary government termination, the majority reaches the anomalous conclusion that “the same element — ‘freedom from arbitrariness ’ — should at once entitle a person to due process and also be a part of the process which is due.” Jeffries v. Turkey Run Con-sol. School Dist., 492 F.2d 1, 4 n. 8 (7th Cir.1974) (Judge Stevens). Moreover, the majority ignores that Singleton was merely discharged from one job — that of policeman — and Singleton has not suggested that he cannot achieve any other employment with the City of Advance or any other city. See Cafeteria & Restaurant Workers Union, Local 473 v. McElroy, 367 U.S. 886, 895-96, 81 S.Ct. 1743, 6 L.Ed.2d 1230 (1961) (holding that where plaintiff “remained entirely free to obtain employment” either with her employer or another employer, her liberty right in “following] a chosen trade or profession” was not implicated).
At worst, the City’s decision to discharge Singleton was made on the mistaken belief that Singleton was aware of and possibly involved in his wife and daughter’s plan to bribe the chief of police. However, the Supreme Court has specifically explained that
[w]e must accept the harsh fact that numerous individual mistakes are inevitable in the day-to-day administration of our affairs. The United States Constitution cannot feasibly be construed to require federal judicial review for every such error. In the absence of any claim that the public employer was motivated by a desire to curtail or to penalize the exercise of an employee’s constitutionally protected rights, we must presume that official action ... can best be corrected in other ways. The Due Process Clause of the Fourteenth Amendment is not a guarantee against incorrect or ill-advised personnel decisions.
Bishop, 426 U.S. at 349-50, 96 S.Ct. 2074 (emphasis added). In this case, it is clear that the City of Advance’s motivation in discharging Singleton was not any desire to curtail or penalize the exercise of his constitutionally protected rights.
Moreover, in Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972),3 the Court explained that “[i]t stretches the concept too far. to suggest that a person is deprived of ‘liberty’ when he simply is not rehired in one job but remains as free as before to seek another.” Id. at 575, 92 S.Ct. 2701. “This same conclusion applies to the discharge of a public employee whose position is terminable at the will of the employer when there is no public disclosure of the reasons for the discharge.” Bishop, 426 U.S. at 348, 96 S.Ct. 2074. Reasons given in private to Singleton or while participating in this litigation do not constitute the requisite public disclosure. See id. Singleton bears the burden of demonstrating that “the defendants, in connection with discharging him, publicly made untrue charges against him that would stigmatize him so as to seriously damage his standing and associations in the community, or foreclose his freedom to take advantage of other employment opportunities.” Waddell v. Forney, 108 F.3d 889, 895 (8th Cir.1997). In this case, no reason was given for the City of Advance’s decision to dismiss Singleton until the city council members provided affidavits during litigation. See Appellees’ App. at 135, 140, 145, 150, 242. Accordingly, Singleton’s discharge was not in violation of any substantive due process.
Despite the Supreme Court’s pronouncement that “[tlhe Due Process Clause of the Fourteenth Amendment is not a guarantee against incorrect or ill-advised personnel decisions,” Bishop, 426 U.S. at 350, 96 S.Ct. 2074, the majority’s holding permits a discharged at-will public employee to characterize a wrongful discharge claim as a substantive due process claim, and thus bring suit in federal court. Indeed, any at-will public employee disgruntled over a poor job evaluation or a reprimand may bring a substantive due process claim in this court to the extent that *992the employer’s action threatens that employee’s now-constitutional right to work. This court must now, on a case-by-case basis, reconcile the fact that a public employer may constitutionally discharge an at-will employee for no reason or a false reason, while that same employer cannot discharge that same employee for an arbitrary and irrational reason. Where will the line be drawn between a false reason for which an employee cannot seek constitutional redress and an arbitrary and irrational reason? This decision forces this court to function in a role which it has heretofore strenuously resisted — that of a “super-personnel department! ] second-guessing the wisdom of ... personnel decisions.” Hill v. St. Louis Univ., 123 F.3d 1114, 1120 (8th Cir.1997) (quotations omitted). By recognizing a right to be free from arbitrary government action, the majority in essence holds that “every time a citizen [is] affected by governmental action, he [will] have a federal right to judicial review.” Jeffries, 492 F.2d at 4 n. 8. The separation-of-powers doctrine requires this court to exercise greater self-restraint; “[t]he federal judiciary is not a good-government watchdog,” Nunez v. City of Los Angeles, 147 F.3d 867, 874 (9th Cir.1998), and “[t]he federal court is not the appropriate forum in which to review the multitude of personnel decisions that are made daily by public agencies.” Bishop, 426 U.S. at 349, 96 S.Ct. 2074. Setting aside allegedly “arbitrary” and “irrational” discharges is simply beyond the purview of the federal judiciary.
In sum, even if the City of Advance terminated Singleton for an arbitrary reason, the termination failed to impair a liberty interest or a property interest, and thus cannot be cognizable in a substantive due process claim.
ORDER
Nov. 12, 1998
The suggestion for rehearing en bane in this case is granted. The opinion and judgment filed September 11, 1998, are vacated. The clerk is directed to set the case for oral argument before the court en banc on Monday, January 11,1999, in St. Louis, Missouri.
The case will be allotted twenty (20) minutes per side for oral argument.
Counsel are directed to submit an additional twenty-five (25) copies of their original briefs in the case. These additional copies are due November 25,1998.

. I disagree with the majority's suggestion that Roth and other employment related "liberty interest” cases are inapplicable to the present situation. Certainly, they are relevant in determining the constitutional rights a public at-will employee has in his continued employment.